           Case 3:21-cv-00141-MMD-WGC Document 16 Filed 07/23/21 Page 1 of 2




1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                ***
6     RONALD EUGENE ALLEN, JR.,                        Case No. 3:21-cv-00141-MMD-WGC
7                                      Petitioner,                    ORDER
             v.
8

9     WILLIAM GITTERE, et al.,
10                                 Respondents.
11

12

13          In this habeas corpus action, Petitioner Ronald Eugene Allen, Jr., represented by
14   appointed counsel, was due to file a second amended petition for writ of habeas corpus
15   by July 22, 2021. (ECF No. 10.)
16          On July 22, 2021, Petitioner filed a motion for extension of time (ECF No. 15),
17   requesting a 47-day extension of time, to September 7, 2021, to file his second amended
18   petition. This would be the first extension of this deadline. Petitioner’s counsel states in
19   the motion that the extension of time is necessary because of her obligations in other
20   cases. Respondents do not oppose the motion for extension of time. The Court finds that
21   the motion for extension of time is made in good faith and not solely for the purpose of
22   delay, and there is good cause for the extension of time. The Court will grant the motion
23   for extension of time.
24          This order does not affect, in any manner, the operation of the statute of limitations
25   in this case, and the Court does not mean in this order to convey any opinion whatsoever
26   about when the limitations period expires (or expired).
27   ///
28   ///
          Case 3:21-cv-00141-MMD-WGC Document 16 Filed 07/23/21 Page 2 of 2




1           It is therefore ordered that Petitioner’s Motion for Extension of Time (ECF No. 15)

2    is granted. Petitioner will have until and including September 7, 2021, to file his second

3    amended habeas petition. In all other respects, the schedule for further proceedings set

4    forth in the order entered April 23, 2021 (ECF No. 8) will remain in effect.

5           DATED THIS 23rd Day of July 2021.

6

7
                                               MIRANDA M. DU
8                                              CHIEF UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  2
